Order so far as appealed from modified by providing that the motion to dismiss the first and second partial defenses and counterclaims be granted without leave to plead over on a breach of warranty theory, but with leave to plead anew in other respects, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. The answer as so amended to be served within ten days from date of entry of order. No opinion. Present — Finch, P. J., McAvoy, Martin, O’Malley and Townley, JJ.